 In the Matter of SHELBY F. CASON AND THOMAS W. TIERNEY, D/B/ACASON AND TIERNEY CO.andINTERNATIONAL UNION, UNITED AUTO-MOBILE, AIRCRAFT AND AGRICULTURAL WORKERS UNION OF AMERICA(UAW-CIO), LOCAL 710Case No. 17-R-1371.-Decided Jaly 15, 1946Mr. Paul Nachtman,of Independence, Mo., for the Company.Mr. Carl Lee,S'tevens,of Kansas City, Mo., for the Union.Mr. Martin T. Camacho,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by the International Union, United Auto-mobile, Aircraft and Agricultural Workers Union of America (UAW-CIO), Local 710, herein called the Union, alleging that a question af-fecting commence had arisen concerning the representation ofemployees of Shelby F. Cason and Thomas W. Tierney, d,ib/a Casonand Tierney Co.,' herein called the Company, the National Labor Rela-tions Board provided for an appropriate hearing upon due noticebefore Harry L. Brown, Trial Examiner. The hearing was held atKansas City; Missouri, on May 20, 1946.The Company and theUnion appeared and participated.All parties were afforded full op-portunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.At the opening of the hear-ing the Company challenged the jurisdiction of the Board 2 and at itsclose the Company moved to dismiss the petition on the ground thatthe Company was not engaged in commerce within the meaning of theNational Labor Relations Act.,'The Trial Examiner reserved rulingthereon.The motion is hereby denied for the reasons stated in Sec-tion I,infra.The Trial Examiner's rulings made at the hearing are'At the hearing the petition and all other papers were amended to conform the correctname of the Company.2 The Company further announced at the outset of the hearing that it was appearingspecially to contest the jurisdiction of the Board.However, notwithstanding this declara-tion, the Company participated fully in the hearing.9 After the hearing the Company also filed a written motion with the Board to the sameeffect.69 N. L.R. B., No,64.523 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDfree from prejudicial error and are hereby affirmed.All parties wereafforded opportunity to file briefs with the Board.The Company'srequest for oral argument is hereby denied.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYShelby F. Cason and Thomas W. Tierney, d/b; a Cason and TierneyCo., is a partnership located and doing business in Independence,Missouri. It is engaged principally in job shop work such as punchpressing, drill pressing, welding, i. e., in the processing and fabricatingof metal items or parts for the use or further processing by others.For the year 1945 and the period ending March 31, 1946, the Companypurchased materials such as bar and sheet steel, bolts, nuts and rods,in the amount of approximately $18,500, all of which, except for onepurchase in 1946 equal to a little over 5 percent of the whole, werepurchases made within the State of Missouri.For the same period,with the addition of the month of April, the Company's sales amountedto approximately $46,000, practically all of which was for jobs processedby the Company for two principal customers, the Bearing DistributorsCo. and Western Laundry Machinery Co., both located and doing busi-ness within the State of Missouri.Bearing Distributors Co. is engagedin the manufacture and distribution of farm tractor heaters; it makessales amounting to in excess of $100,000 annually, about 95 percentbeing interstate sales.During the year 1945 the Company processedand fabricated for the Bearing Distributors Co. metal frames of thevalue of approximately $8,000, and in 1946, through April, approxi-mately $20,445 worth.These metal frames are an essential part ofthe farm tractor heaters sold by the Bearing Distributors Co. in inter-state commerce.The Western Laundry Machinery Co. is engaged inthe production and distribution of laundry washers, dry cleaning wash-ers, and extractors; its sales amount to approximately $454,000 an-nually, 95 percent being interstate sales. In the year 1945, the Companyprocessed and fabricated for the Western Laundry Machinery Co.from raw materials furnished by the latter, items in the value of ap-proximately $3,511, and in 1946, through April, approximately $8,699worth.These items are essential elements in the finished products oftheWestern Laundry Machinery Co.Hence we find, contrary to the contention of the Company, that it isengaged in commerce within the meaning of the National LaborRelations Act.44Matter of W. E. Horne Engineering Company,61 N. L. R. B. 742, and cases thereincited;Matter of Henry A. Larson,35 N. L. R. B. 89;Matter of Shore Products Company,55 N. L. R.B. 431;Matter of Trinidad Brick and TileCompany,67 N. L.R. B. 1351. CASON ANDTIERNEY CO.II.TIIE ORGANIZATION INVOLVED525International Union, United Automobile, Aircraft and AgriculturalWorkers Union of America is a labor organization, affiliated with theCongress of Industrial Organizations, admitting to membership em-ployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Union requested the Company by letter on or about March 8,1946, for recognition as the exclusive bargaining representative of itsemployees.The Company made no reply.We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union seeks a unit of all the Company's employees,excludingsupervisory and office employees.The Company declined to com-ment on the appropriateness of theunit.The Company has 10 shopemployees plus 1 office employee who is the wife of Thomas W. Tierney,one of the Company's partners.Tierney is the worksmanager andsole supervisor in the conduct of the Company's entire activities.Allother employees, welders, operators, press operators, set-up men,material handlers, truck drivers, and sundry combinations thereof,work in a singleroom,all are hourly paid and are subject to the sameworking conditions.Due to the fact that the Companyis a smallshop, there is considerable interrelation of activities and interchangeof employees. It is clear that the above requested unit constitutesa homogeneous and appropriate group for the purposes of collectivebargaining.We, therefore, find that all the employees of the Company,5 ex-cluding the office employee and all or any supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effect,changes in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesc In addition to Mfrs. Tierney, mentioned above, it appears that the wife of Shelby F.Cason. the silent partner, works as an operator in the shop.Neither of these individualsis an employee within the meaning of the Act. Seeflatter of 0. U. Hofmann,etat.,55X. L. R. E. 6s3, enf'd 1.57 F. (2d) 679 (C. C. A. 3).We, therefore, shall also exclude]frs. Slu-liir F. Cn.ra from the appropriate unit. 526DECISIONSOF NATIONALLABOR RELATIONS BOARDin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section. 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Shelby F. Casonand Thomas W. Tierney, d/b/a Cason and Tierney Co., an electionby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under the direc-tion and supervision of the Regional Director for the SeventeenthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Sections 10 and 11, of saidRules and Regulations, among employees in the unit found appro-priate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including employ-ees in the armed forces of the United States who present themselvesin person at the polls, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, to determine whether or notthey desire to be represented by International Union, United Auto-mobile,Aircraft and AgriculturalWorkers Union of America(UAW-CIO), Local 710, for the purposes of collective bargaining.